Exhibit 10.1 

MapInfo Corporation

1993 Director Stock Option Plan

 

     1.     Purpose

            The purpose of this 1993 Director Stock Option Plan (the "Plan") of
MapInfo Corporation (the "Company") is to encourage ownership in the Company by
outside directors of the Company whose continued services are considered
essential to the Company's future progress and to provide them with a further
incentive to remain as directors of the Company.

     2.     Administration

            The Board of Directors shall supervise and administer the Plan.
Grants of stock options under the Plan and the amount and nature of the awards
to be granted shall be automatic in accordance with Section 5. However, all
questions of interpretation of the Plan or of any options issued under it shall
be determined by the Board of Directors and such determination shall be final
and binding upon all persons having an interest in the Plan.

     3.     Participation in the Plan

            Directors of the Company who are not employees of the Company or any
subsidiary of the Company shall be eligible to participate in the Plan.

     4.     Stock Subject to the Plan

            (a)     The maximum number of shares which may be issued under the
Plan shall be 165,0001 shares of the Company's Common Stock, par value $.002 per
share ("Common Stock"), subject to adjustment as provided in Section 9 of the
Plan.

            (b)     If any outstanding option under the Plan for any reason
expires or is terminated without having been exercised in full, the shares
allocable to the unexercised portion of such option shall again become available
for grant pursuant to the Plan.

            (c)     All options granted under the Plan shall be non-statutory
options not entitled to special tax treatment under Section 422 of the Internal
Revenue Code of 1986, as amended to date and as it may be amended from time to
time (the "Code").

 

1

  Number revised to reflect 3 for 2 stock split in the form of a stock dividend
effective 1/10/00.



 

     5.     Terms, Conditions and Form of Options

            Each option granted under the Plan shall be evidenced by a written
agreement in such form as the Board of Directors shall from time to time
approve, which agreements shall comply with and be subject to the following
terms and conditions:

            (a)     Option Grants. On the date of each annual meeting of
stockholders of the Company, the Company shall grant to each eligible director
an option for such number of shares of Common Stock equal to $20,000 divided by
the option exercise price per share for each such option (the "Annual Option").

            (b)     Option Exercise Price. The option exercise price per share
for each option granted under the Plan shall equal (i) the last reported sales
price per share of the Company's Common Stock on the NASDAQ National Market
System (or, if the Company is traded on a nationally recognized securities
exchange on the date of grant, the reported closing sales price per share of the
Company's Common Stock by such exchange) on the date of grant (or if no such
price is reported on such date such price as reported on the nearest preceding
day) or (ii) if the Common Stock is not traded on NASDAQ or an exchange, the
fair market value per share on the date of grant as most recently determined by
the Board of Directors.

            (c)     Options Non-Transferable. Each option granted under the Plan
by its terms shall not be transferable by the optionee otherwise than by will,
or by the laws of descent and distribution, and shall be exercised during the
lifetime of the optionee only by him. No option or interest therein may be
transferred, assigned, pledged or hypothecated by the optionee during his
lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process.

            (d)     Exercise Period. Each Annual Option shall become exercisable
at the end of nine years and nine months after the date of grant, provided that
such option shall become exercisable one year after the date of grant if the
director has attended during such year at least 75% of the aggregate of the
number of meetings of the Board of Directors and the number of meetings held by
all committees on which he then served. In the event an optionee ceases to serve
as a director, each such option may be exercised by the optionee (or, in the
event of his death, by his administrator, executor or heirs), at any time within
12 months after the optionee ceases to serve as a director, to the extent such
option was exercisable at the time of such cessation of service. Notwithstanding
the foregoing, no option shall be exercisable after the expiration of ten years
from the date of grant.

            (e)     Exercise Procedure. Options may be exercised only by written
notice to the Company at its principal office accompanied by (i) payment in cash
of the full consideration for the shares as to which they are exercised or (ii)
an irrevocable undertaking by a broker to deliver promptly to the Company
sufficient funds to pay the exercise price or delivery of irrevocable
instructions to a broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price.

     6.     Assignments

            The rights and benefits of participants under the Plan may not be
assigned, whether voluntarily or by operation of law, except as provided in
Section 5(d).

     7.     Effective Date

            The Plan shall become effective immediately upon its adoption by the
Board of Directors, but all grants of options shall be conditional upon the
approval of the Plan by the stockholders of the Company within 12 months after
adoption of the Plan by the Board of Directors.

     8.     Limitation of Rights

            (a)     No Right to Continue as a Director. Neither the Plan, nor
the granting of an option nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain a director for any period of time.

            (b)     No Stockholders' Rights for Options. An optionee shall have
no rights as a stockholder with respect to the shares covered by his options
until the date of the issuance to him of a stock certificate therefor, and no
adjustment will be made for dividends or other rights (except as provided in
Section 9) for which the record date is prior to the date such certificate is
issued.

     9.     Changes in Common Stock

            (a)     If the outstanding shares of Common Stock are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
proportionate adjustment will be made in (i) the maximum number and kind of
shares reserved for issuance under the Plan, (ii) the number and kind of shares
or other securities subject to then outstanding options under the Plan and
(iii) the price for each share subject to any then outstanding options under the
Plan, without changing the aggregate purchase price as to which such options
remain exercisable. No fractional shares will be issued under the Plan on
account of any such adjustments.

            (b)     In the event that the Company is merged or consolidated into
or with another corporation (in which consolidation or merger the stockholders
of the Company receive distributions of cash or securities of another issuer as
a result thereof), or in the event that all or substantially all of the assets
of the Company are acquired by any other person or entity, or in the event of a
reorganization or liquidation of the Company, the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company, shall, as to outstanding options, either (i) provide that such
options shall be assumed, or equivalent options shall be substituted, by the
acquiring or successor corporation (or an affiliate thereof), or (ii) upon
written notice to the optionees, provide that all unexercised options will
terminate immediately prior to the consummation of such merger, consolidation,
acquisition, reorganization or liquidations unless exercised by the optionee
within a specified number of days following the date of such notice.

     10.     Amendment of the Plan

            The Board of Directors may suspend or discontinue the Plan or review
or amend it in any respect whatsoever; provided, however, that without approval
of the stockholders of the Company no revision or amendment shall change the
number of shares subject to the Plan (except as provided in Section 9), change
the designation of the class of directors eligible to receive options, or
materially increase the benefits accruing to participants under the Plan. The
Plan may not be amended more than once in any six-month period.

     11.     Governing Law

            The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of New York.

 

 



Adopted by the Board of Directors
on November 23, 1993

Approved by the stockholders
on December 8, 1993



 

AMENDMENT NO. 1 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     The first sentence of Subsection 5(a) of the 1993 Director Stock Option
Plan (the "Plan") of MapInfo Corporation is hereby amended and restated in its
entirety to provide as follows:

     "(a) Option Grants. On the date of each annual meeting of stockholders of
the Company, the Company shall grant to each eligible director an option for
such number of shares of Common Stock equal to $40,000 divided by the option
exercise price per share for each stock option (the "Annual Option")."



Adopted by the Board of Directors on
December 9, 1994

Approved by the stockholders
on January 20, 1995



 

 

AMENDMENT NO. 2 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     The first sentence of Subsection 5(a) of the 1993 Director Stock Option
Plan (the "Plan") of MapInfo Corporation is hereby amended and restated in its
entirety, subject to stockholder approval, to provide as follows:

     "(a) Option Grants. On the date of each annual meeting of stockholders of
the Company, the Company shall grant to each eligible director an option for
4,5002 shares of Common Stock (the "Annual Option")."



Adopted by the Board of Directors on
December 19, 1995

Approved by the Stockholders on
February 2, 1996



 

 

2

  Number revised to reflect 3 for 2 stock split in the form of a stock dividend
effective 1/10/00.



 

 

AMENDMENT NO. 3 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     Subsection 4(a) of the 1993 Director Stock Option Plan (the "Plan") of
MapInfo Corporation is hereby amended and restated in its entirety, subject to
stockholder approval, to provide as follows:

     "(a)     The maximum number of shares which may be issued under the Plan
shall be 75,0003 shares of the Company's Common Stock, par value $.002 per share
("Common Stock"), subject to adjustment as provided in Section 9 of the Plan."

     The first sentence of Subsection 5(a) of the Plan is hereby amended and
restated in its entirety, subject to stockholder approval, to provide as
follows:

     "(a) Option Grants. On the date of each annual meeting of stockholders of
the Company, the Company shall grant to each eligible director an option for
7,5004 shares of Common Stock (the "Annual Option")."

 



Adopted by the Board of Directors on
November 12, 1996

Approved by the Stockholders on
March 20, 1997



 

 

3

  Number revised to reflect 3 for 2 stock split in the form of a stock dividend
effective 1/10/00.



4

  Number revised to reflect 3 for 2 stock split in the form of a stock dividend
effective 1/10/00.



 

AMENDMENT NO. 4 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     Section 5(c) of the 1993 Director Stock Option Plan (the "Plan") of MapInfo
Corporation is hereby amended and restated in its entirety to provide as
follows:

     "(c) Options Non-Transferable. Except as otherwise provided in the option
agreement evidencing the option grant, each option granted under the Plan shall
not be transferable by the optionee otherwise than by will, or by the laws of
descent and distribution, and shall be exercised during the lifetime of the
optionee only by him."

     Section 10 of the Plan is hereby amended and restated in its entirety to
read as follows:

     "10. Amendment of the Plan. The Board of Directors may at any time, and
from time, modify, terminate or amend the Plan in any respect, except that if at
any time the approval of the stockholders of the Company is required as to such
modification or amendment under any applicable tax or regulatory requirement,
the Board of Directors may not effect such modification or amendment without
such approval."

 



Adopted by the Board of Directors on
December 9, 1996



 

 

 

AMENDMENT NO. 5 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     Section 11 of the 1993 Director Stock Option Plan (the "Plan") of MapInfo
Corporation is hereby amended and restated in its entirety to provide as
follows:

     11.     Governing Law

            The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware."



Adopted by the Board of
Directors on February 11, 1998



 

 

AMENDMENT NO. 6 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     Subsection 4(a) of the 1993 Director Stock Option Plan (the "Plan") of
MapInfo Corporation is hereby amended and restated in its entirety, subject to
stockholder approval, to provide as follows:

     "(a)     The maximum number of shares which may be issued under the Plan
shall be 120,0005 shares of the Company's Common Stock, par value $.002 per
share ("Common Stock"), subject to adjustment as provided in Section 9 of the
Plan."

 

 



Adopted by the Board of Directors on
November 14, 1998

Approved by the Stockholders on
February 24, 1999



 

 

 

5

  Number revised to reflect 3 for 2 stock split in the form of a stock dividend
effective 1/10/00.



 

AMENDMENT NO. 7 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     Subsection 4(a) of the 1993 Director Stock Option Plan (the "Plan") of
MapInfo Corporation is hereby amended and restated in its entirety, subject to
stockholder approval, to provide as follows:

     "(a)     The maximum number of shares which may be issued under the Plan
shall be 165,0006 shares of the Company's Common Stock, par value $.002 per
share ("Common Stock"), subject to adjustment as provided in Section 9 of the
Plan."

 

 



Adopted by the Board of Directors on
November 23, 1999

Approved by the Stockholders on
March 7, 2000



 

 

Number revised to reflect 3 for 2 stock split in the form of a stock dividend
effective 1/10/00.

 

AMENDMENT NO. 8 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

     In order to adjust the number of shares covered by the Annual Option under
the 1993 Director Stock Option Plan (the "Plan") of MapInfo Corporation (the
"Company") to reflect the three-for-two stock split in the form of a stock
dividend effected by the Company in January 2000, the reference in the first
sentence of Section 5(a) of the Plan to "5,000" shares is hereby amended to
"7,500 shares," and the following clause is hereby added to the end of Section
5(a) of the Plan: ", subject to adjustment as provided in Section 9 of the
Plan."

 

     The following clause is hereby added to the end of the first sentence of
Section 9(a) of the Plan: "and (iv) the number and kind of shares or other
securities issuable pursuant to Section 5(a) of the Plan."

 

 



Adopted by the Board of Directors on
February 25, 2000

 

Approved by the Stockholders on
March 7, 2000



 

 

AMENDMENT NO. 9 TO THE 1993 DIRECTOR STOCK OPTION PLAN

OF MAPINFO CORPORATION

 

 

     Section 2 of the 1993 Director Stock Option Plan (the "Plan") of MapInfo
Corporation is hereby amended and restated in its entirety to read as follows:

 

     "2.  Administration: The Board of Directors shall supervise and administer
the Plan. All questions of interpretation of the Plan or any options issued
under it shall be determined by the Board of Directors and such determination
shall be final and binding upon all persons having an interest in the Plan."

 

     Section 5(f) is hereby added to the, Plan, which shall read in its entirety
as follows:

 

     "(f)  Other Grants. The Board of Directors may grant options under the Plan
to eligible directors on such other terms and conditions as the Board may
determine, which terms and conditions need not comply with clauses (a) - (f) of
this Section 5."



Adopted by the Board of Directors
On May 9, 2000



